Citation Nr: 0523465	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-04 150	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned Judge at the RO in June 2003.  The Board remanded 
this case in February 2004 and January 2005 for further 
development.  In November 2004, the Board granted the 
veteran's October 2004 motion for advancement on the docket.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran developed eye problems as a result of his service 
in the military.


CONCLUSION OF LAW

Residuals of a bilateral eye injury was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107  (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2001, May 2001, and February 
2004, as well as by the discussions in the rating decisions, 
statement of the case, and multiple supplemental statements 
of the case (SSOCs).  By means of these documents, the 
veteran was told of the requirements to reopen a previously 
denied claim, establish service connection, of the reasons 
for the denial of his claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  In addition to providing 
the VCAA laws and regulations, additional documents of 
record, to include the rating decisions of record, the 
statement of the case (SOC) and SSOCs have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to 38 U.S.C.A. § 5103(a), VCAA notices are to be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, as the veteran received appropriate VCAA 
notice in February 2001 prior to the initial RO decision in 
April 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Specifically, VA has associated with the claims 
folder outpatient treatment reports, VA examination reports 
and VA medical opinion evidence.  The veteran's service 
medical records are not available.  According to the National 
Personnel Record Center (NPRC), they are presumed to have 
been destroyed in a fire.  In cases where service medical 
records are lost or have been destroyed, VA has a heightened 
duty to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The veteran was 
informed of the unavailability of his service medical 
records.  By way of a May 2001 VA letter, he was also 
informed of alternate evidence that could be used in the 
absence of service medical records to support his claim.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was scheduled for a VA 
examination to include an opinion, and the Board also 
obtained a VHA opinion.  In a January 2005 remand, the Board 
requested information from the veteran which could 
potentially help substantiate his claim.  The veteran did not 
respond to the Board's request.  The duty to assist is not a 
one-way street, and by not responding to the Board's request, 
the veteran has failed to cooperate in developing his claim.  
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Notwithstanding 
the foregoing, the Board observes that the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran claims service connection for residuals of a 
bilateral eye injury that occurred while lighting a field 
stove and that his current eye problems were the result of 
this inservice injury.  Unfortunately, the NPRC reported that 
the veteran's service medical records were presumed destroyed 
in a fire in 1973; however daily sick reports do show that 
the veteran was on the sick list on July 6, 1944, July 9, 
1944, and July 17, 1944.  The veteran submitted statements 
from fellow servicemen who served with him and witnessed the 
asserted eye injury.  Medical records and statements from 
several eye doctors, Dr. C., Dr. A., and Dr. M., dated from 
1997 to 2003 show that the veteran has a history of eye 
surgery for cataracts, has undergone treatment for macular 
degeneration, and had corneal transplants of each eye.  
According to medical records, Dr. M. performed the most 
recent corneal transplant of the left eye in April 1997.   

The Board finds that the veteran has submitted competent lay 
evidence of an inservice injury to the eyes.  The Board also 
finds that the evidence shows that the veteran currently has 
a bilateral eye disability.  What is missing in the instant 
case is competent medical evidence linking the veteran's 
current eye disability to service, including the injury in 
service.  VA has made many attempts to assist the veteran in 
obtaining competent medical evidence of a nexus between his 
current eye disability and service.  In April 2004, the 
veteran underwent VA eye examination.  The physician stated 
that the veteran had a combination of factors including being 
status post corneal transplant in both eyes as well as some 
degree of aging macular degeneration present in both eyes 
which has caused a decrease in visual acuity levels.  The 
physician noted that the veteran did not relate a history of 
an eye injury or vision problems in service.  He, therefore, 
concluded that these conditions did not appear to be related 
to the veteran's military service.  

In questioning the adequacy of the April 2004 VA examination 
report, the Board, in December 2004 sought a nexus opinion 
from a VA medical expert specializing in ophthalmology.  In a 
January 2005 response, the VA physician noted the veteran's 
medical history pertaining to his eyes.  He specifically 
noted the veteran's history of sustaining an eye injury in 
service when a gas field range blew up in his face.  He 
observed that there were no records pertaining to what type 
of injuries the eyes sustained.  He also observed that in the 
mid to late 1990's the veteran had cataract surgery and 
corneal transplants in both eyes.  He related that while 
there were private and VA medical records showing the various 
treatments and surgeries for the eyes, there was no record 
discussing the reasons for the corneal transplants and that 
there were no records pertaining to the cataract surgery.  He 
noted that at one point the veteran had an epirentinal 
membrane with cystoid macular edema in his left eye and he 
also noted the findings of the April 2004 VA examination.  He 
further noted that there was no mention made of eye 
examinations in the intervening 50 years and there was also 
no mention of the jobs the veteran held so that he could have 
an idea of how he functioned.  

The ophthalmologist stated the following:

"The original injury could have resulted in thermal, 
chemical, concussive or mechanical cutting types of 
damage.  Most likely, the thermal damage would have 
healed without visual sequela. The others could have 
left severe or mild residuals, both superficially or in 
the retina (e.g. Berlin's edema).  That is why records 
during the intervening 50 years would be of importance.  
Without these records or work history, it is hard to 
know at what level he functioned to get some idea of any 
chronic, bilateral handicap from vision loss.  It would 
be extremely important to know why he had corneal 
transplants.  

In conclusion, there is too much information missing to 
draw an honest conclusion.  He may just have macular 
degeneration as the culprit for visual loss, but we need 
an explanation of why he had the corneal transplants.  
If the records show anterior stromal scarring, then it 
was most likely related to the injury.  If not, then it 
is likely that it was related to prior eye surgery or a 
corneal dystrophy, and not related to the injury.  
Assessment of concussive effects on the retina would be 
impossible at this point without knowledge of his vision 
in the months and first year after the injury."

As previously mentioned, in a January 2005 Board remand and 
subsequent January 2005 letter, the veteran was requested to 
provide information so that medical reports pertaining to 
treatment he had of his eyes, to include surgical treatment, 
could be obtained.  The veteran did not respond to VA's 
request for records.  The Board notes that the veteran's 
representative indicates that the eye surgery took place at a 
VA facility.  However, Dr. M. medical reports clearly show 
that he performed the corneal transplant of the left eye in 
1997 and followed the veteran for a short period thereafter.  
The private medical documentation prior and subsequent to the 
eye surgery does not provide a reason for the surgery.  
Additionally, while Dr. M. does state that the veteran 
reported that he underwent a corneal transplant at the VA 
several months prior to the 1997 surgery, the veteran has not 
provided the name, location, or date of such surgery.  The 
Board observes that the duty to assist is not a one-way 
street, and that the veteran has failed to cooperate in 
developing his claim.  Wood supra.  If the requested 
information was received, VA could assist the veteran by 
obtaining an adequate opinion pertaining to the etiology of 
his current eye disability.

A review of the record shows that the veteran has not 
submitted any competent medical evidence to support his 
assertion that he currently has a bilateral eye disability 
which is related to service, including the injury in service.  
The Board notes that veteran is not competent to offer 
opinions regarding medical diagnosis or causation.  As a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical nexus evidence showing that the 
veteran currently has residuals of bilateral eye injury which 
is related to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of an eye injury is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


